Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 12/28/20, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MINEHARA (US 2014/0263221).
As for independent claim 1, MINEHARA discloses a method of decontaminating an object removed from a nuclear power plant utilizing a decontamination system, wherein the decontamination system comprises a platform, an imaging system {see figure 1, item 2, pars. 0001, 0039, 0041}, a robotic arm comprising an end effector configured to discharge a decontamination medium {see figure 1, item A and 4, par. 0023}, and a control system operably coupled to the imaging system and the robotic arm {figure 1, pars. 0024-0025, the method comprising: 
placing the object on the platform {see at least figure 1, article T; scanning, by the imaging system, the object {see at least figure 1, item 2 and abstract}; generating, by the control system, a three-dimensional model of the object based on the scanned object {see at least par. 0016}; planning, by the control system, a decontamination path based on the generated three-dimensional model {see at least figures 2-4, pars. 0017, 0027, 0040-0059}; controlling, by the control system, a position of the robotic arm according to the planned decontamination path; and discharging, by the end effector, the decontamination medium onto the object at a plurality of positions along the planned decontamination path {see at least figures 1-4, pars. 0038, 0053-0054; and 0063}. 
As for dep. claim 3, which discloses moving, by the control system, the imaging system to a plurality of scanning positions relative to the object; and scanning, by the imaging system, the object at the plurality of scanning positions {see MINEHARA at least 0016, 0022, 0046} . 
As for dep 4, which discloses wherein the imaging system is mounted to the robotic arm {see MINEHARA at least figure 1, items A and 2, pars. 0024, 0055-0056}. 
As for dep. claim 5, which discloses wherein the decontamination system further comprises a treatment system, and wherein the method further comprises: collecting, by the treatment system, the decontamination medium discharged onto the object; and cleaning, by the treatment system, the collected decontamination medium {see MINEHARA at least figure 1, item 5, par. 0054}. 
As for dep. claim 6, which discloses wherein the method further comprises positioning the end effector a predefined distance away from the object at the plurality of positions along the planned decontamination path {see MINEHARA at least figure 1, item 4}.
As for dep. claim 7, which discloses wherein the decontamination medium comprises high pressure water {see MINEHARA at least pars. 0009, 0038, 0054, 0060, 0063 . 
As for Claims 9, 12-16, 18-20, the limitations of these claims have been noted in the rejected above, they are therefore rejected for the same reason sets forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MINEHARA as applied to claims above and in view of REGUSEWICZ (US 2016/0256924)
MINEHARA discloses claimed invention as indicated above except for the decontamination medium comprises sand.  However, such limitation is taught in at least in pars. 0008-0009, 0022 and claim 2 of REGUSEWICZ reference.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of using sand as the decontamination medium of REGUSEWICZ into the system of MINEHARA for improving the cleaning of the specific object as desired.  
Claims 2, 10-11 are objected as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The following references are cited as being of general interest:  Asiyanbola et al. (2012/0107184), Sewell et al. (2014/0144470), Lloyd (2017/0246329), Dobrinsky et al. (2018/0117194) and Holden et al. (2021/0330844), Stewart (US 2016/0271803) and Olsen (US 2019/0117812).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664